Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An identification method comprising the steps of introducing a sample containing an analyte into a measurement space, obtaining pulse signal data detected due to said introduction, and identifying nonconforming data detected by elements other than said analyte from said pulse signal data by execution of a computer control program, wherein [Abstract idea of obtaining and identifying data. Mental Process. A human-mind can obtain pulse signal data. Also, additional elements that do amount to more than the judicial exception, i.e., computer]
	said computer control program includes an identification analysis program using the machine learning to learn a classifier that classifies positive and negative examples from positive example data of a positive example set and unknown data of an unknown set in which either positive or negative example is unknown, [Abstract idea of analyzing data. Mental Process. A human-mind can classify data. Also, additional elements that do amount to more than the judicial exception, i.e., computer]
	when type 1 data of a pulse signal are obtained under first measurement condition measured by introducing a sample not containing an analyte in said measurement space and type 2 data of a pulse signal are obtained under second measurement condition measured by introducing a sample containing an analyte in said measurement space, [Abstract idea of obtaining and identifying data. Mental Process. A human-mind can obtain pulse signal data.]
	a storage means is included for storing said type 1 data and said type 2 data, and said nonconforming data included in said type 2 data is identified by executing said identification analysis program, through using said type 1 data as said positive example data and said type 2 data as said unknown data. [Abstract idea of storing and analyzing data. Mental Process. A human-mind store data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 2 recites the following:
	A classification analysis method comprising the steps of introducing a sample containing an analyte into a measurement space, obtaining pulse signal data detected due to said introduction, obtaining analyzed data through removing said nonconforming data detected by elements other than said analyte from said pulse signal data, and performing a classification analysis of said analyzed data by execution of a computer control program, wherein a nonconforming data storage means is included for storing said nonconforming data identified by the identification method according to claim 1, [Abstract idea of collecting, analyzing and manipulating data.]
	said computer control program includes a classification analysis program that performs said classification analysis using the machine learning, a feature value is obtained in advance which indicates a feature of waveform form of said pulse signal, said feature value obtained in advance is set as the learning data for said machine learning, said feature value obtained from said pulse signal of said analyzed data removed said nonconforming data is set as a variable, and said classification analysis on said analyte is performed by executing said classification analysis program. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 3 recites the following:
	The classification analysis method according to claim 2, wherein said feature value is one or more selected from a group of a wave height value of the waveform in a predetermined time width, a pulse wavelength ta, a peak position ratio represented by ratio tb/ta of time ta and tb leading from the pulse start to the pulse peak, a kurtosis which represents the sharpness of the waveform, a depression representing the slope leading from the pulse start to the pulse peak, an area representing total sum of the time division area dividing the waveform with the predetermined times, an area ratio of sum of the time division area leading from the pulse start to the pulse peak to the total waveform area, a time inertia moment determined by mass and rotational radius when the mass is constructive to said time division area centered at the pulse start time and the rotational radius is constructive to time leading from said center to said time division area, a normalized time inertia moment determined when said time inertia moment is normalized so as that the wave height becomes a reference value, a mean value vector whose vector component is the mean value of the same wave height position in which the wave form is equally divided in the wave height direction and the mean value of time values is calculated for each division unit in before and after each pulse peak, a normalized mean value vector which is normalized so as that the wavelength becomes a standard value for said mean value vector, a wave width mean value inertia moment determined by mass distribution and rotational center when the mass distribution is constructive to mean value difference vector whose vector component is mean value difference of the same wave height position in which the wave form is equally divided in the wave height direction and the mean value of time values is calculated for each division unit in before and after each pulse peak and the rotational center is constructive to time axis of waveform foot, a normalized wave width mean value inertia moment determined when said wave width mean value inertia moment is normalized so as that the wavelength becomes a standard value, a wave width dispersion inertia moment determined by mass distribution and rotational center when the mass distribution is constructive to dispersion vector whose vector component is dispersion in which the wave form is equally divided in the wave height direction and the dispersion is calculated from time value for each division unit and the rotational center is constructive to time axis of waveform foot, and a normalized wave width dispersion inertia moment determined when said wave width dispersion inertia moment is normalized so as that the wavelength becomes a standard value. [Abstract idea of collecting, analyzing and manipulating data. And a list of abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claims 4-6 are rejected based on similar rationale given to claims 1-3.
	Claim 7 recites the following:
	A storage medium for identification comprising a storage medium in which said computer control program described in claim 1 is stored. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 8 recites the following:
	A storage medium for classification analysis comprising a storage medium in which said computer control program described in claim 2 is stored. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noskov US 2019/0312822 [Abstract and Background]
Luo US 2019/0294484 [Abstract and Background]
Goldberg US 10,103,056 [Abstract and Background]
Examiner’s Comments
No prior art rejections were made in this Office action. Generally, the prior arts teach methods for classifying data using machine learning. The claimed invention builds on the prior arts and outlines a particular method, as in claim 1. The other independent claims recite similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113